Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the response filed on .
Claims 1-20 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant’s arguments, filed on December 8th, 2021, with respect to Claims 1-8 and 13-20 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection. The Examiner does not disagree that the previously cited interpretations of Gelikum fail to address all of the claim amendments made on December 8th,  2021.  However, the examiner respectfully notes that a new prior art (Scholl) has been identified in response to the claim amendments. Therefore, the rejection has been updated and is now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claim.
Applicant’s arguments with respect to Claims 9-12 under 35 U.S.C. §103 have been considered.  However, Applicant's arguments are based only upon dependencies from independent claims, the rejections of which have been updated in response to the claim amendments set forth on December 8th, 2021.  Therefore, the arguments are not persuasive.
Claim Interpretation
For purposes of compact prosecution, Examiner contacted attorney of record, Joseph Pytel on March 3rd 2022 to inquire how the limitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” appearing in amended Claim 1 should be interpreted for purposes of examination. The amended limitation does not have support in the specification for determining at least one vehicle parameter on the basis of at least a velocity dependent resistance force of a road load function.  Attorney stated that for purposes of examination, the limitation should be interpreted by Examiner as follows: "identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function"
For purposes of compact prosecution, Examiner contacted attorney of record, Joseph Pytel on March 3rd 2022 to inquire how the limitation “determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” appearing in amended Claim 13 should be interpreted for purposes of examination. The amended limitation does not have support in the specification for determining at least one vehicle parameter on the basis of at least a velocity dependent resistance force of a road load function.  Attorney stated that for purposes of examination, the limitation should be interpreted by Examiner as follows: "identify at least one vehicle parameter using a velocity dependent resistance force of a road load function"
For purposes of compact prosecution, Examiner contacted attorney of record, Joseph Pytel on March 3rd 2022 to inquire how the limitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” appearing in amended Claim 19 should be interpreted for purposes of examination. The amended limitation does not have support in the specification for determining at least one vehicle parameter on the basis of at least a velocity dependent resistance force of a road load function.  Attorney stated that for purposes of examination, the limitation should be interpreted by Examiner as follows: "identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function"
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites "determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function."  However, the disclosure contains only reference to determining a velocity dependent resistance force of a road load function based on at least one vehicle parameter (See Instant PgPub: ¶). Applicant does not sufficiently disclose how at least one vehicle parameter is determined on the basis of at least a velocity dependent resistance force of a road load function.  Therefore, the specification does not provide adequate written description of determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function.  Claimed subject matter should be described in the spec in such a manner as to enable one of ordinary skill in the art to make and use the invention. 
For purposes of compact prosecution for examination, the recitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” will be interpreted as “identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Regarding Claim 13, the claim recites "determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function."  However, the disclosure contains only reference to determining a velocity dependent resistance force of a road load function based on at least one vehicle parameter (See Instant PgPub: ¶). Applicant does not sufficiently disclose how at least one vehicle parameter is determined on the basis of at least a velocity dependent resistance force of a road load function.  Therefore, the specification does not provide adequate written description of determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function.  Claimed subject matter should be described in the spec in such a manner as to enable one of ordinary skill in the art to make and use the invention.
For purposes of compact prosecution for examination, the recitation “determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” will be interpreted as “identify at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Regarding Claim 19, the claim recites "determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function."  However, the disclosure contains only reference to determining a velocity dependent resistance force of a road load function based on at least one vehicle parameter (See Instant PgPub: ¶). Applicant does not sufficiently disclose how at least one vehicle parameter is determined on the basis of at least a velocity dependent resistance force of a road load function.  Therefore, the specification does not provide 
For purposes of compact prosecution for examination, the recitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” will be interpreted as “identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Claims 2-12 and 14-18, and 20 ultimately depend from claims lacking adequate written description and are rejected for depending therefrom. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 
Claims 1-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelikum (DE 102017206006 A1), hereinafter Gelikum in view of Scholl (EP-2476597 A1), hereinafter Scholl.
Regarding Claim , 
 discloses:
A method for controlling propulsion of a vehicle, the method comprising: 
identifying at least one route characteristic of a portion of a route being traversed by the vehicle  (¶¶); 
identifying a projected vehicle stop point or projected vehicle slowdown point () associated with the portion of the route being traversed by the vehicle (¶¶); 
determining a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 
selectively controlling vehicle propulsion of the vehicle based on the target coast start point (¶¶).  
Gelikum fails to explicitly disclose: 
determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation)
determining a target coast end speed based on the at least one route characteristic, the at least one vehicle parameter, and the projected vehicle stop point or projected vehicle slowdown point; 
However Gelikum discloses: 
determining a target coast end speed () based on the at least one route characteristic, and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (method for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determining a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point (¶¶; “The upcoming speed limit may define a maximum allowed speed as indicated by a speed limit sign or by the beginning of a urban area. … a maximum recommended speed, e.g., due to certain road conditions such as a narrow turn. … a stop sign or other element requiring that the vehicle reduces its velocity”; “examples of drag forces are ... wheel drag Fw, aerodynamic drag Fa, and gradient drag Fgr.”; “height profiles of the road to the upcoming speed limit which are not simply horizontal, the velocity of the freewheeling vehicle will vary according to the height profile …  the velocity profile v(x) can be obtained by solving equation (9)”) in order to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determine a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point in  to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶) (See: MPEP 2143(I)(D)).  
[Examiner Note:  Examiner notes that the limitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” has been interpreted as “identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Regarding Claim , 
 disclose:
wherein selectively controlling vehicle propulsion of the vehicle based on the target coast start point includes communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).  
Regarding Claim , 
 disclose:
further comprising selectively adjusting the target coast end speed based on a user profile (Gelikum: ¶¶; “by combining the assignment of driving style and detection of environmental conditions and corresponding output of the indication of when the driver is to release the accelerator pedal, can be adapted to the driving style adapted selection and efficient achievement of the target speed at the right time”).  
Regarding Claim , 
 disclose:
further comprising: adjusting the user profile based on a determination of whether the operator followed the recommendation (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
further comprising: determining a learned operator behavior based on the user profile; and adjusting the target coast end speed based on the learned operator behavior (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
further comprising updating the user profile based on determined current behavior of the operator (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).    
Regarding Claim , 
 disclose:
further comprising: determining current behavior of an operator of the vehicle; and 
adjusting the target coast end speed based on the current operator behavior (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).  
Regarding Claim , 
 disclose:
wherein the vehicle is selected from a group consisting of a semi-autonomous vehicle and an autonomous vehicle (Gelikum: ¶).  
Regarding Claim , 
 discloses:
An apparatus for controlling propulsion of a vehicle comprising: 
a processor; and a memory including instructions that, when executed by the processor (¶¶0007, 0014, ; “delay assistant 11 is preferably provided as a software program product that resides on a controller 10”), cause the processor to: 
identify at least one route characteristic of a portion of a route being traversed by the vehicle (¶¶); 
identify a projected vehicle stop point or projected vehicle slowdown point () associated with the portion of the route being traversed by the vehicle (¶¶);
determine a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 

Gelikum fails to explicitly disclose: 
determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation)
determine a target coast end speed based on the at least one route characteristic, the at least one vehicle parameter, and the projected vehicle stop point or projected vehicle slowdown point; 
However Gelikum discloses: 
determine a target coast end speed () based on the at least one route characteristic and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (apparatus for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determining a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point (¶¶; “The upcoming speed limit may define a maximum allowed speed as indicated by a speed limit sign or by the beginning of a urban area. … a maximum recommended speed, e.g., due to certain road conditions such as a narrow turn. … a stop sign or other element requiring that the vehicle reduces its velocity”; “examples of drag forces are ... wheel drag Fw, aerodynamic drag Fa, and gradient drag Fgr.”; “height profiles of the road to the upcoming speed limit which are not simply horizontal, the velocity of the freewheeling vehicle will vary according to the height profile …  the velocity profile v(x) can be obtained by solving equation (9)”) in order to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determine a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point in  to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶) (See: MPEP 2143(I)(D)).  
[Examiner Note:  Examiner notes that the limitation “determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” has been interpreted as “identify at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Regarding Claim , 
 disclose:
wherein the instructions to selectively control vehicle propulsion of the vehicle based on the target coast start point include communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).   
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to selectively adjust the target coast end speed based on a user profile (Gelikum: ¶¶; “by combining the assignment of driving style and detection of environmental conditions and corresponding output of the indication of when the driver is to release the accelerator pedal, can be adapted to the driving style adapted selection and efficient achievement of the target speed at the right time”).  
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to adjust the user profile based on a determination of whether the operator followed the recommendation (Gelikum: ¶¶).  
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to: determine a learned operator behavior based on the user profile; and adjust the target coast end speed based on the learned operator behavior (Gelikum: ¶¶).   
Regarding Claim , 
 disclose:
wherein the instructions further cause the processor to: 
update the user profile based on determined current behavior of the operator; determine current operator behavior; and adjust the target coast end speed based on the current operator behavior (Gelikum: ¶¶; “the deceleration assistant learns a driver-specific driving style for each detected environmental condition and driving situation. This results in a personalization of the delay assistant such that the target speed for all different types of targets is set depending on the current driving situation individually on the driving style and / or the desire of the driver.”).  
Regarding Claim , 
 discloses:
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Gelikum: ¶¶0007, 0014, ; “delay assistant 11 is preferably provided as a software program product that resides on a controller 10”), comprising: 
identifying at least one route characteristic of a portion of a route being traversed by a vehicle (¶¶); 
identifying a projected vehicle stop point or projected vehicle slowdown point  () associated with the portion of the route being traversed by the vehicle (¶¶);  
determining a target coast start point (“) based on the at least one route characteristic (, traffic sign, detection of curves, roundabouts, roadway topologies) and the target coast end speed (¶¶, 0006, 0011-0016); and 
selectively controlling vehicle propulsion of the vehicle based on the target coast start point (¶¶, 0006, 0011-0016).  
Gelikum fails to explicitly disclose: 
determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation)

However Gelikum discloses: 
determining a target coast end speed () based on the at least one route characteristic, and the projected vehicle stop point or projected vehicle slowdown point (¶¶); 
 discloses:
a prior art  upon which the claimed invention (device for controlling propulsion of a vehicle) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determining a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point (¶¶; “The upcoming speed limit may define a maximum allowed speed as indicated by a speed limit sign or by the beginning of a urban area. … a maximum recommended speed, e.g., due to certain road conditions such as a narrow turn. … a stop sign or other element requiring that the vehicle reduces its velocity”; “examples of drag forces are ... wheel drag Fw, aerodynamic drag Fa, and gradient drag Fgr.”; “height profiles of the road to the upcoming speed limit which are not simply horizontal, the velocity of the freewheeling vehicle will vary according to the height profile …  the velocity profile v(x) can be obtained by solving equation (9)”) in order to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would determine at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function (See Examiner Note infra for Claim Interpretation) and determine a target coast end speed based on at least the one route characteristic, the at least one vehicle parameter, and the vehicle stop point or the projected vehicle slowdown point in  to increase vehicle energy efficiency when complying with an upcoming vehicle stop or slowdown point by accounting for route and drag factors (¶¶) (See: MPEP 2143(I)(D)).  
[Examiner Note:  Examiner notes that the limitation “determining at least one vehicle parameter based on at least a velocity dependent resistance force of a road load function” has been interpreted as “identifying at least one vehicle parameter using a velocity dependent resistance force of a road load function” per statement of Attorney in Examiner initiated interview on March 3rd, 2022.
Regarding Claim , 
 disclose:
wherein selectively controlling vehicle propulsion of the vehicle based on the target coast start point includes communicating a recommendation to an operator of the vehicle to begin coasting at the target coast start point (Gelikum: ¶¶; “the delay assistant will provide the driver with a recommended start of deceleration”).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gelikum and Scholl as applied above in view of Olin et al. (US 2020/0216067) hereinafter Olin et al.
Regarding Claim , 
disclose:
further comprising: generating a virtual input as a vehicle control input to a vehicle propulsion controller based on the target coast start point.  
Olin et al teach:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely the technique of generating a virtual input as a vehicle control input to a vehicle propulsion controller based on the target coast start point (¶¶) in order to achieve the target vehicle speed to optimize or improve vehicle energy consumption efficiency (¶¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of 
Regarding Claim , 
 disclose:
wherein the vehicle propulsion controller includes an adaptive cruise control mechanism (Gelikum: ¶¶) (Olin et al: ¶¶).  
Regarding Claim , 
 disclose:
wherein the virtual input includes a virtual lead vehicle (Olin et al: ¶¶).
Regarding Claim , 
 disclose:
wherein the virtual input includes a virtual human machine interface signal (Olin et al.: ¶¶).  
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - road grades, curvatures, traffic, speed limits, stop signs, traffic signals, other route characteristics, or a combination thereof.  Route characteristics (e.g., road grade characteristics, route distance, and route directions) (See Instant PgPub: ¶¶) 
Velocity dependent resistive forces - F=wind, tires, bearings, and other forces plus acceleration dependent inertial forces plus grade dependent gravitational forces:  (See Instant PgPub: ¶0057)
Road load function - Parameters of the road load function include, vehicle parameters, such as vehicle mass or weight, vehicle rolling friction, vehicle drag coefficient, other vehicle parameters, or a combination thereof, which may be received by the PAC 124, as described (See Instant PgPub: ¶0057).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plianos et al. (US-20190100209) discloses identifying at least one route characteristic of a portion of a route being traversed by the vehicle (¶¶); and identifying a projected vehicle stop point or projected vehicle slowdown point associated with the portion of the route being traversed by the vehicle (¶¶); 
an optimum coasting state is determined by the vehicle state, the road state, and the peripheral vehicle state information corresponding to the inertial travel possible distance information to the target stop point, and the vehicle travels to the target stop point in the coasting state obtained as a result.”) ();
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747